PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Boissel et al.
Application No. 16/969,152
Filed: August 11, 2020
For: Chimeric Antigen Receptor-Modified NK-92 Cells

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.102(c)(1), filed October 8, 2021, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34, the signature of Gregory DeLassus appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§ 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement from a registered practitioner that he or she has evidence that a joint inventor is 65 years of age or older. Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at 571-272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions